DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objections based upon Applicant’s submission of replacement drawings.

	

Specification
On September 3, 2021, Applicant submitted amendments to the specification.
On October 25, 2021, Examiner did not enter the amendments citing new matter. 
On January 4, 2021, Applicant submitted amendments to paragraphs 0065, 67, 69, 71, and 73.
This does not correct all the specification objections issued in this application. This is because the previous amendments to the specification were not entered. Examiner cannot partially enter amendments to the specification. Applicant needs to file a specification which includes the amendments submitted on September 3, 2021, and the amendments made on January 4, 2021. The current amendments to the specification will not be entered. Once Applicant has submitted a complete amendment to the specification Examiner will enter them and remove the specification objection.

The disclosure is objected to because of the following informalities:
See objections issued in the non-final dated June 10, 2021, and final dated October 25, 2021.
	

Allowable Subject Matter
Claims 1, 4, 14, 16, 20-22, 26-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach that light blocking layers are made of an oxide semiconductor material, and are “U-shaped”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
This application is in condition for allowance except for the following formal matters: 
Specification Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.